Case: 14-14671   Date Filed: 08/27/2015   Page: 1 of 32


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14671
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-23265-FAM



LAZARA PEREZ,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 27, 2015)

Before JORDAN, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
                Case: 14-14671   Date Filed: 08/27/2015   Page: 2 of 32


      Lazara Perez appeals summary judgment affirming denial of her application

for supplemental security income (“SSI”). We reverse and remand for further

proceedings consistent with this opinion.

           I.       FACTUAL AND PROCEDURAL BACKGROUND

      On June 24, 2010, Perez filed an application for SSI under Title XVI of the

Social Security Act and alleged a disability onset date of January 2, 2005. Perez

maintained she was disabled because of a stroke, difficulty walking, depression,

and anxiety. Her application was denied initially and upon reconsideration.

Through counsel, Perez requested and was granted an administrative hearing

before an administrative law judge (“ALJ”).

A.    Medical Evidence

      1.        Physical Impairments and Assessments

      Perez, a resident of Miami-Dade County, Florida, entered the emergency

room at Kendall Regional Medical Center on November 23, 2009, with complaints

of nausea, vomiting, and dizziness. A magnetic resonance imaging scan of her

brain showed she had suffered a stroke. She also had high-blood pressure. When

she was discharged on November 26, 2009, Perez was diagnosed with a stroke,

hypertensive crisis, and high cholesterol.

      On March 2, 2010, Perez returned to the emergency room at Kendall

Regional after a doctor’s appointment in which she was found to have elevated


                                             2
              Case: 14-14671    Date Filed: 08/27/2015   Page: 3 of 32


blood pressure. She also reported anxiety and panic attacks. Her consultation

report stated she had malignant hypertension and a history of cerebrovascular

accident. On March 11, 2010, Perez saw Dr. Basilio Garcia-Sellek and

complained of constipation and fatigue from her blood-pressure medication. Dr.

Garcia-Sellek diagnosed her with hypertension, status post-stroke, and referred her

to a cardiologist.

      Perez saw Dr. Rene Hasbun on January 5, February 17, and May 11, 2012,

for abdominal pain, nausea, melena (black or tarry stool), heartburn, and difficulty

walking. In January and February, Dr. Hasbun reported Perez had a diminished

range of motion, but she had exhibited a full range of motion in May. Dr. Hasbun

diagnosed Perez with abdominal pain, gastro-esophageal reflux disease, and

hypertension. Dr. Hasbun further concluded Perez had a malignancy of multiple

myelomas (cancer of plasma cells) and recommended she see an oncologist.

      On May 10, 2012, Dr. Hasbun completed a Medical Assessment of Ability

to do Work-Related Activities (Physical). He opined Perez had generalized pain

from multiple myelomas and was unable to lift or carry 10 pounds. Dr. Hasbun

concluded Perez was able to (1) sit, stand, or walk for one hour in an eight-hour

workday, but not without interruption; (2) occasionally use her hands for simple

grasping and fine manipulation; (3) occasionally use her right foot; and

(4) frequently use her left foot. According to Dr. Hasbun, Perez could (1) never


                                          3
             Case: 14-14671     Date Filed: 08/27/2015   Page: 4 of 32


climb, balance, stoop, crouch, kneel, crawl, or push and pull; (2) occasionally

reach or handle; (3) frequently feel; and (4) continuously hear or speak.

Dr. Hasbun noted Perez would be environmentally restricted in all areas, because

of an unsteady gait and impaired balance.

      The treatment notes of Dr. Fernando Mendez-Villamil, Perez’s psychiatrist,

provided a description of Perez’s psychological symptoms. According to a June

2002 initial Psychiatric Evaluation Form, Perez reported hearing voices and was

noted as having paranoid delusions and poor social functioning. Dr. Mendez-

Villamil found Perez was calm and cooperative, had good eye contact, and had a

coherent and relevant thought process. He diagnosed Perez with major depressive

disorder, which was recurrent and severe with psychotic features.

      Dr. Mendez-Villamil saw Perez several times between February 11, 2010,

and May 1, 2012. In most visits, Dr. Mendez-Villamil noted Perez had a

disheveled appearance, retarded psychomotor activity, fair eye contact, a depressed

and anxious mood, blunt affect, alert demeanor, poor immediate and recent

memory, impaired concentration, thought blocking, and impoverished thought

process, but no suicidal or homicidal thoughts or delusions. Additionally,

Dr. Mendez-Villamil noted in approximately half the visits Perez reported auditory

hallucinations. Perez frequently reported during her visits with Dr. Mendez-

Villamil she was depressed; she experienced poor sleep, decreased energy, and


                                          4
              Case: 14-14671     Date Filed: 08/27/2015    Page: 5 of 32


motivation; and she was not stable on medications. Dr. Mendez-Villamil

repeatedly diagnosed Perez with major depressive disorder, which was recurrent

and severe with psychotic features.

      On July 29, 2011, Dr. Mendez-Villamil completed a Medical Assessment of

Ability to do Work-Related Activities (Mental) and found Perez had no useful

ability to follow work rules; relate to coworkers; deal with the public or with work

stress; maintain attention or concentration; understand, remember, and carry out

complex or detailed job instructions; maintain her personal appearance; behave in

an emotionally stable manner; relate predictably in social situations; or

demonstrate reliability. Dr. Mendez-Villamil determined Perez had a poor ability

to interact with supervisors; function independently; and understand, remember,

and perform simple job instructions. Dr. Mendez-Villamil opined Perez’s illness

had affected her concentration and attention span. She had “no ability to deal with

[the] public because of her instability.” R. at 370. Dr. Mendez-Villamil further

stated Perez’s illness had affected her “capacity to remember even simple job

instructions,” and her social skills in that “she doesn’t shower, and gets irritable.”

R. at 371. Dr. Mendez-Villamil concluded Perez was “[u]nable to work at all due

to the severity of her illness, poor concentration, [and] poor energy.” R. at 371.

      On May 7, 2012, Dr. Mendez-Villamil completed a second Medical

Assessment of Ability to do Work-Related Activities (Mental) and found Perez had


                                           5
              Case: 14-14671     Date Filed: 08/27/2015   Page: 6 of 32


a poor ability to follow work rules; relate to coworkers; deal with the public and

work stress; interact with supervisors; maintain attention or concentration;

understand, remember, and carry out complex, detailed, or simple job instructions;

maintain her personal appearance; behave in an emotionally stable manner; relate

predictably in social situations; and demonstrate reliability. Dr. Mendez-Villamil

opined Perez’s illness had “affected her concentration and social skills,” and she

had “lost all ability to deal with any stressors.” R. at 386. Dr. Mendez-Villamil

further opined Perez’s illness had affected her energy, concentration, emotional

stability, and reliability. Dr. Mendez-Villamil determined Perez was unable to

manage benefits in her own best interest and unable to work, because of her poor

concentration, energy level, and decreased ability to deal with stressors.

      2.     Consultative Reports and Medical Opinions

      On October 9, 2010, consulting psychologist, Dr. Mayra Miro, examined

Perez and performed a General Clinical Evaluation with Mental Status

Functioning. Dr. Miro observed Perez (1) maintained good eye contact, (2) was

well groomed and appropriately dressed, (3) ambulated without gait disturbance or

apparent difficulty, (4) had clear and understandable speech, and (5) had an open

and straightforward self demeanor but seemed somewhat anxious. Perez reported

being completely independent in her self-care, including grooming, dressing,

bathing, and eating. She reported, however, loss of desire for social activities.


                                          6
              Case: 14-14671    Date Filed: 08/27/2015    Page: 7 of 32


Testing results showed Perez had “consistent difficulties in concentration tasks,”

but her persistence was adequate. R. at 313. Dr. Miro also noted Perez’s thought

process was coherent, goal oriented, and organized. Dr. Miro further found Perez

“showed clinical symptoms of depression that seemed situational and associated to

her difficulties in coping with changes in physical functioning.” R. at 313.

Dr. Miro opined Perez was “likely to experience limitations in carrying out

complex instructions and achieving satisfactory work performance,” but her

“overall results suggested that [she] ha[d] a good potential for a return-to-work in a

suitable type of occupation with appropriate supportive interventions and treatment

follow-up.” R. at 313. Although Dr. Miro stated Perez appeared to be competent

to manage her funds, Dr. Miro also recommended she be supervised in her

financial management, given her difficulties in attention and concentration.

      In an October 26, 2010, Report of Contact, agency reviewer, Sandra Forbes,

reported having a telephone conversation with Perez. In that conversation, Perez

reported being completely independent in grooming, dressing, bathing, and eating.

Perez cooked dinner for her family most days and drove her ten-year-old daughter

to and from school. She oversaw her daughter’s homework to ensure her daughter

completed it but was limited, because of her difficulties with English.

      On November 8, 2010, agency medical consultant, Dr. Catherine Nunez,

completed a Mental Residual Functional Capacity (“RFC”) Assessment and a


                                          7
              Case: 14-14671     Date Filed: 08/27/2015   Page: 8 of 32


Psychiatric Review Technique. Dr. Nunez opined Perez was moderately limited in

her abilities to (1) understand and remember detailed instructions, (2) carry out

detailed instructions, and (3) maintain attention and concentration for extended

periods. Dr. Nunez found Perez not to be significantly limited in any other areas.

She further opined Perez could follow instructions and persist on simple tasks on a

regular basis, but she had some limitations associated with both mental and

physical impairments affecting her motivation and desire to complete tasks. Dr.

Nunez determined Perez was “socially appropriate and capable of adequate

communication with others,” but she was best suited to a setting with low social

demand. R. at 326. Dr. Nunez found Perez “would be able to adapt to the

environmental demands of a work-like setting,” and her overall functioning was

not significantly restricted. R. at 326.

      On February 1, 2011, state agency consultant, Dr. Hector Meruelo,

performed a physical examination and noted Perez reported she had had four

strokes, suffered from high-blood pressure, and had a heart murmur. Perez also

reported she could bathe, dress, write, eat using a knife and fork, open door knobs

and jar lids, and button blouses. Dr. Meruelo determined Perez had no impairment

to dexterity, and her gait was normal. Perez could (1) get in and out of a chair and

on and off the examining table by herself without difficulty and (2) walk on heels

and toes.


                                           8
              Case: 14-14671     Date Filed: 08/27/2015   Page: 9 of 32


      Dr. Meruelo found no edema, cyanosis, trophic changes, varicose veins, or

venous insufficiency in Perez’s lower extremities. Perez’s joints were all normal;

there was no evidence of inflammatory or deforming arthritis or arthropathy, motor

or sensory deficits, or pathological reflexes. According to Dr. Meruelo, Perez’s

strength was: arms “5/5”; lower right extremity “4+/5”; and lower left extremity

“1+/5.” R. at 346. Dr. Meruelo opined: “There could be considerably very mild

weakness of the right lower extremity but [this] is not a striking finding.” R. at

346. Dr. Meruelo determined Perez’s hypertension was well controlled, and she

had no other hypertensive complications after her stroke a year prior to the

examination. Although Perez complained of some heaviness in her right lower

extremity, Dr. Meruelo found “no specific detectable neurological impairment.”

R. at 346.

      On February 14, 2011, state agency reviewer, Marta Sanchez, completed a

Physical RFC Assessment. Sanchez opined Perez (1) occasionally could lift or

carry up to 20 pounds, (2) frequently could lift or carry up to 10 pounds, (3) could

stand, walk, or sit approximately 6 hours in an 8-hour workday, and (4) had an

unlimited ability to push and pull. Sanchez determined Perez had no postural,

manipulative, visual, communicative, or environmental limitations. Sanchez

referenced previous findings Perez did not limp and could walk on her heels and




                                          9
               Case: 14-14671   Date Filed: 08/27/2015   Page: 10 of 32


toes. She also noted Dr. Meruelo’s findings that Perez exhibited arm strength of

5/5 and any weakness in her right lower extremity was not striking.

B.    Hearing Testimony and Evidence of Wages

      At the June 2012 hearing before the ALJ, Perez testified she had completed

high school in Cuba and came to the United States from Cuba in 1980. Perez

testified, at one time, she was able to read, write, speak, and understand English,

but she had difficulties doing so after her stroke. Perez had completed training as a

nursing assistant. Although she had training in the travelling and tourism business,

she had not been employed that area.

      Regarding work experience, Perez stated she previously had been

self-employed as a caretaker for one person. That job entailed providing breakfast,

bathing the person, lifting her, and helping in other ways as needed. Perez also

discussed a prior job as an event worker and explained she had worked different

events and performed various tasks, including giving out tickets, helping with

different chores, and serving beverages. She did not lift any weight in that job.

Perez had not worked since June 24, 2010, the date on which she filed her SSI

application.

      Since suffering a stroke in November 2009, Perez testified her right leg and

right arm remained somewhat disabled. She generally could walk about a block

before having to stop and sit down. Thereafter, she could not continue, because of


                                         10
             Case: 14-14671     Date Filed: 08/27/2015    Page: 11 of 32


pain in her right leg. Perez stated she could stand in a fixed position for 10 to 15

minutes, after which she experienced pain around her waist and downward toward

her leg on her right side. When Perez tried to squat or kneel, her body leaned to

one side. Consequently, she could not lift anything from the ground.

       Perez further testified she was right-handed but did not have strength in her

right arm. She could lift a box of tissues and pick up coins but could not lift a

gallon of milk. She previously had cared for her grandson and son, who were

about the same age, but she no longer was able to do that, because she could not

lift them.

       Perez testified she began seeing a psychiatrist, because she lacked the will to

do anything, and she felt worthless; since her stroke, her entire life had changed.

Perez’s children left her medications in a container, indicating when she needed to

take them, and Perez took her medications before her children left for work and

again in the evening. She stated she periodically watched television for a short

while, but could not concentrate. Perez was unable to read books and magazines,

because she could not understand what she read. She had no social life and stayed

at home with her grandchildren. Perez’s daughters performed the household

chores, such as cleaning, and did not allow her to cook because she frequently

forgot things. Perez explained she could drive only short distances, because she

suffered from panic attacks and never had driven on the expressway.


                                          11
               Case: 14-14671        Date Filed: 08/27/2015      Page: 12 of 32


      Using the Dictionary of Occupational Titles (“DOT”), the vocational expert

(“VE”), identified Perez’s caretaker job as a personal-care aide, which was a semi-

skilled, medium-duty job. The VE could not define Perez’s event-worker job

under the DOT; based on her testimony, he explained the job was light and

unskilled. The ALJ then asked the VE whether a person could perform Perez’s

past work if she (1) had training in travel and tourism and as a nurse’s aide; (2) had

a twelfth-grade level of education; (3) could speak Spanish and English but had

problems with English; (4) was 47 years old 1; (5) could perform medium work;

and (6) had some psychological problems that might limit her to be off task not

more than 5 percent of the time. The VE responded such a person could perform

both of Perez’s past jobs.

      The ALJ asked the VE whether that person could perform Perez’s past work,

if she was limited to light work. The VE responded such a person could perform

Perez’s event-worker job. The ALJ then asked what work such a person could do

if she was limited to performing only simple, routine, repetitive tasks and could

perform medium work. The VE responded such a person could perform the event-

worker job and also could (1) work as a hand packer, which was an unskilled job,

requiring medium work with 89,000 positions nationally and 4,200 positions in

Florida; (2) perform light housecleaning, which was light, unskilled work with

      1
          Based on Perez’s SSI application, she was 49 at the time of the hearing.


                                                12
              Case: 14-14671    Date Filed: 08/27/2015   Page: 13 of 32


237,000 jobs nationally and 2,500 in Florida; and (3) work as a small-parts

assembler, which was light, unskilled work with 235,000 jobs nationally and 1,500

in Florida.

      Perez’s counsel asked the VE whether a claimant could perform Perez’s past

relevant work, if she had the same vocational background as Perez and the

limitations identified in Dr. Hasbun or Dr. Mendez-Villamil’s assessments. The

VE stated such a claimant with either set of limitations would be unable to perform

Perez’s past relevant work or any other jobs that exist in significant numbers in the

national economy. As an event worker, Perez earned $421.75 in 2004, and

$391.19 in 2005. The record contains no evidence of event-worker earnings from

any other years.

C.    ALJ and Appeals Council’s Decisions

      The ALJ concluded Perez had not been under a disability since June 24,

2010, the date on which she filed her application for SSI. The ALJ determined

Perez had not engaged in substantial gainful activity since that date. The ALJ

found Perez suffered from the following severe impairments: status post-stroke,

hypertension, major depressive disorder, and anxiety disorder. In discussing

Perez’s severe impairments, the ALJ did not mention her multiple myeloma. The

ALJ determined Perez did not have an impairment or combination of impairments

that met or medically equaled the severity of those listed in 20 C.F.R. Part 404,


                                         13
             Case: 14-14671     Date Filed: 08/27/2015    Page: 14 of 32


Subpart P, Appendix 1. Specifically, the examining consulting psychologist, Dr.

Miro, reported Perez had no more than mild restrictions in her activities of daily

living, because she testified her children helped her with housework, but she

reported being independent in self-care, including grooming, dressing, bathing, and

eating. Additionally, the ALJ noted Perez reported to the state agency she was

able to clean around the house, cook, drive her ten-year-old daughter to and from

school, and oversee her daughter’s homework. Perez had no more than moderate

difficulties with social functioning; although she testified she had no social life, she

reported to the state agency she lived with her children and reported no difficulties

with that arrangement. Additionally, Dr. Mendez-Villamil noted Perez was

cooperative, and the ALJ observed Perez interacted appropriately with her counsel,

court staff, and the ALJ.

      The ALJ determined Perez had moderate difficulties regarding

concentration, persistence, or pace. The ALJ explained Perez’s testimony

regarding her difficulty concentrating was consistent with Dr. Miro’s opinion. The

ALJ noted, however, Perez was able to follow the hearing without perceptible

difficulties and to provide meaningful testimony.

      The ALJ next determined Perez had the RFC to perform a reduced range of

light work, as defined in 20 C.F.R. § 416.967(b). Because of her psychological

problems, however, she could perform only simple, routine, and repetitive tasks.


                                          14
             Case: 14-14671     Date Filed: 08/27/2015   Page: 15 of 32


Ultimately, the ALJ found Perez’s medically determinable impairments reasonably

could be expected to cause her alleged symptoms. Nevertheless, the ALJ

determined Perez’s statements regarding the persistence, severity, and limiting

effects of her impairments were inconsistent with the medical evidence, because

she (1) had not been hospitalized or required emergency-room treatment at any

time relevant to the ALJ’s decision, (2) had not reported any side effects from

medication to her treating or examining sources, and (3) was independent in self-

care; consequently, her actual functioning evidenced greater abilities than alleged.

      The ALJ accorded little weight to the opinion of Perez’s treating physician,

Dr. Hasbun, that she had very limited physical functioning and explained it was

inconsistent with Dr. Hasbun’s contemporaneous treatment notes, the opinion of

consultative examiner Dr. Meruelo, and the record as a whole. The ALJ

emphasized Dr. Meruelo’s findings (1) Perez could tandem walk and heel-and-toe

walk; (2) her joints appeared normal; (3) her upper extremities were rated at 5/5

strength; and (4) her strength in her lower extremities was 4+/5 and 1+/5.

      The ALJ accorded considerable weight to Dr. Meruelo’s opinion Perez had

no impairment of either ambulation or dexterity, given Dr. Meruelo’s physical

findings and Perez’s history, symptomatology, ambulation, and dexterity. The

ALJ explained Dr. Meruelo’s opinion was consistent with the record medical

evidence. In deference to Perez’s subjective complaints, however, the ALJ limited


                                         15
               Case: 14-14671   Date Filed: 08/27/2015   Page: 16 of 32


Perez’s physical functioning to the exertional demands of light work. Likewise,

the ALJ accorded considerable weight to agency reviewer Marta Sanchez, to

whom the ALJ referenced as a “reviewing physician,” because Sanchez’s opinion

Perez retained the ability to perform the physical demands of light work, afforded

“sufficient weight” to Perez’s subjective complaints about pain. R. at 63.

      The ALJ accorded little weight to the opinion of treating psychiatrist, Dr.

Mendez-Villamil, that Perez had no more than a poor ability to perform most

mental work-related functioning. The ALJ explained: “While I find that

Dr. Mendez-Villamil’s opinion was inconsistent with his treatment notes, I find

that his treatment notes are scant and rely entirely upon a form of check boxes

which generally indicate that [Perez] was cooperative, had fair eye contact, was

oriented [and] had no delusions, or compulsions.” R. at 63. Additionally, the ALJ

found Dr. Mendez-Villamil’s opinion was inconsistent with Perez’s actual

functioning.

      The ALJ accorded considerable weight to Dr. Miro’s opinion Perez was

likely to experience limitations in carrying out complex instructions and achieving

satisfactory work performance. The ALJ explained Dr. Miro’s opinion was

consistent with the record as a whole and with Perez’s overall functioning. The

ALJ also accorded considerable weight to the opinion of consulting psychologist,




                                         16
             Case: 14-14671    Date Filed: 08/27/2015   Page: 17 of 32


Dr. Nunez, that Perez retained the ability to manage her finances and function in a

work-like setting, because it was consistent with the record medical evidence.

      Relying on the VE’s testimony, the ALJ determined Perez was capable of

performing her “past relevant work” as an event worker, because it did not require

the performance of work-related activities precluded by her RFC. R. at 64. The

ALJ did not make specific findings about Perez’s ability to perform other work.

Perez sought review by the Appeals Council of the ALJ’s decision. The Appeals

Council denied the request, which made the ALJ’s decision the final decision of

the Commissioner of Social Security (“the Commissioner”).

D.    Proceedings in District Court

      In proceedings before the district judge, Perez and the Commissioner each

moved for summary judgment. Perez argued the ALJ erred in considering her

event-worker job to be past relevant work, because her earnings from that job were

minimal. A magistrate judge issued a Report and Recommendation (“R&R”),

recommending summary judgment for the Commissioner. The magistrate judge

explained any error in treating Perez’s event-worker job as past-relevant work was

harmless, because of the VE’s testimony Perez could perform other work available

in significant numbers in the national economy. The district judge adopted the

R&R over Perez’s objections and granted summary judgment to the

Commissioner.


                                         17
             Case: 14-14671     Date Filed: 08/27/2015   Page: 18 of 32


                               II.    DISCUSSION

A.    Review Standards for Treating Physicians and Reviewing State Agency

      Perez argues the ALJ failed to identify valid reasons for discounting the

weight of the opinions of treating physicians, Dr. Mendez-Villamil and Dr.

Hasbun. Instead, the ALJ gave conclusory statements regarding alleged

inconsistencies between their treatment notes and assessments without identifying

any inconsistencies. Additionally, Perez argues the ALJ improperly accorded

greater weight to the opinions of Sanchez, a state agency, non-examining reviewer.

      We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is “more

than a scintilla” and is relevant evidence a reasonable person would accept as

adequate to support a conclusion. Id. (internal quotation marks omitted). We may

not decide the facts anew, reweigh the evidence, or substitute our judgment for that

of the Commissioner. Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th

Cir. 2014). Even if the evidence preponderates against the Commissioner’s factual

findings, we must affirm if substantial evidence supports the decision. Crawford,
363 F.3d at 1158-59.

       “It is well-established that the testimony of a treating physician must be

given substantial or considerable weight unless good cause is shown to the


                                         18
             Case: 14-14671    Date Filed: 08/27/2015    Page: 19 of 32


contrary.” Id. at 1159 (internal quotation marks omitted). “‘[G]ood cause’ exists

when the: (1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” Phillips v.

Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004). The ALJ clearly must articulate

reasons when electing to disregard the opinion of a treating physician. Id.

      In Moore v. Barnhart, the ALJ discredited the testimony Moore’s treating

chiropractor, Dr. Pardo, about Moore’s fibromyalgia. 405 F.3d 1208, 1210, 1212

(11th Cir. 2005). Dr. Pardo, who had treated Moore for approximately six months,

opined Moore was unable to work indefinitely. Id. at 1212. The ALJ found this

opinion deficient, because (1) Dr. Pardo failed to account for Moore’s diverse daily

activities; (2) Dr. Pardo failed to give any specific assessment of Moore’s

functional capacity or explain how it bore on the conclusion Moore could not

work; and (3) Dr. Pardo’s opinion was prepared on a short form used to support

Moore’s food-stamp eligibility. Id. As to that particular determination by the ALJ,

we explained as follows: “Where our limited review precludes re-weighing the

evidence anew, and as the ALJ articulated specific reasons for failing to give Dr.

Pardo’s opinion controlling weight, we find no reversible error.” Id. (citation

omitted).




                                         19
             Case: 14-14671     Date Filed: 08/27/2015   Page: 20 of 32


      In Lewis v. Callahan, however, we concluded the ALJ lacked “‘good

cause’” to credit the opinions of non-treating consulting physicians over the

opinion of the claimant’s treating physician. 125 F.3d 1436, 1440 (11th Cir.

1997). The claimant, Lewis, had suffered a heart attack and was diagnosed with

unstable angina, atherosclerotic heart disease, and ventricular tachycardia. Id. at

1437. Lewis’s treating cardiologist, Dr. Anderson, opined on Lewis’s functional

capacity and stated, though Lewis had improved somewhat after quintuple bypass

surgery, in view of his “‘documented cardiac problems . . . he should qualify for

disability and be declared completely disabled.’” Id. at 1437-38. Lewis’s general

practitioner, Dr. Timberlake, similarly opined Lewis was “severely disabled with a

large ventricular aneurysm in his heart and severe coronary artery disease.” Id. at

1438 (alteration omitted). Two consulting physicians, neither of whom were

cardiologists, also examined Lewis. See id. at 1438, 1440. The first, Dr.

Fitz-Gerald, acknowledged Lewis’s history of coronary artery and hypertensive

cardiovascular disease but opined Lewis could sit, stand, and walk for eight hours

at a time. Id. at 1438. The second, Dr. Singleton, also acknowledged Lewis’s

history of heart disease and high-blood pressure but opined Lewis could (1) sit for

four hours at one time or six hours during the day, and (2) stand or walk for two

hours at one time or four hours during the day. Id.




                                         20
              Case: 14-14671    Date Filed: 08/27/2015   Page: 21 of 32


      The ALJ gave three reasons for crediting the opinions of the consulting

physicians over those of Lewis’s treating physicians; we rejected all of them. See

id. at 1440-41. First, the ALJ determined Dr. Timberlake’s conclusions regarding

Lewis’s heart were not entitled to greater weight than other medical evidence,

because he was not Lewis’s treating cardiologist. Id. at 1440. We explained

(1) “[t]he ALJ failed to mention that this conclusion applies with equal force to the

conclusions of Dr. Fitz-Gerald and Dr. Singleton,” and (2) the ALJ’s rationale

actually bolstered Dr. Anderson’s credibility as the only examining specialist. Id.

at 1440-41.

      Second, the ALJ rejected Dr. Anderson’s assessment, which found Lewis

could no longer work as a longshoreman, but did not report Lewis was unable to

perform “any job.” Id. at 1441. We explained Dr. Anderson’s omission was of

ambiguous significance, because he also concluded Lewis was “‘completely

disabled.’” Id. Third, the ALJ determined other objective medical evidence, (1) a

six-minute graded exercise test on a treadmill, and (2) participation in everyday

activities of short duration, such as housework and fishing, did not support the

opinions of Lewis’s treating physicians. Id. We explained that rationale was

insufficient, because the six-minute exercise was not necessarily indicative of an

ability to work, and Lewis’s participation in everyday activities of short duration

was not inconsistent with the limitations found by his treating doctors. Id.


                                         21
             Case: 14-14671     Date Filed: 08/27/2015    Page: 22 of 32


      In this case, substantial evidence does not support the ALJ’s decision to

accord little weight to Perez’s treating physicians and greater weight to the

opinions of the consulting sources. Our analysis consists of three parts. First, we

analyze the reasons the ALJ gave for according little weight to Dr. Hasbun’s

opinion; second, we discuss the reasons the ALJ gave for according little weight to

Dr. Mendez-Villamil’s opinion; and third, we consider the weight accorded to

Sanchez’s opinion.

      1.     Dr. Hasbun’s Opinion

      The ALJ gave two reasons for according Dr. Hasbun’s opinion little weight;

both were insufficient. First, the ALJ stated Dr. Hasbun’s opinion about Perez’s

limitations contradicted Dr. Hasbun’s own contemporaneous treatment notes;

however, this statement was conclusory, because the ALJ did not identify any

contradictions. The ALJ listed several medical findings after making this

statement, but those findings all came from consulting the report of the examining

physician, Dr. Meruelo. To the extent the ALJ relied upon a purported

contradiction between Dr. Hasbun’s treatment notes and assessment of Perez’s

abilities, the explanation is insufficient. See Phillips, 357 F.3d at 1241.

      The ALJ’s second reason for according Dr. Hasbun’s opinion little weight

was the record as a whole was inconsistent with it, which is insufficient for three

reasons. First, in stating the record as a whole contradicted Dr. Hasbun’s opinion,


                                          22
             Case: 14-14671     Date Filed: 08/27/2015    Page: 23 of 32


the ALJ referred only to a discrete portion of the record, Dr. Meruelo’s assessment.

See Lewis, 125 F.3d at 1440-41. Second, the medical findings from Dr. Meruelo’s

report do not contradict Dr. Hasbun’s opinion regarding Perez’s functional

limitations. Specifically, the ALJ cited Dr. Meruelo’s conclusions (1) Perez had no

impairment to her ambulation or dexterity; (2) she could tandem and heel-to-toe

walk; (3) her joints were normal; and (4) she had 5/5 strength in her arms, and 4+/5

and 1+/5 strength in her lower extremities. None of these conclusions directly

contradicts Perez’s inability to lift 10 pounds or to walk or sit for more than an

hour in a workday or any other limitations Dr. Hasbun found to exist. See id. at

1441. Third, portions of Dr. Hasbun’s treatment notes contradict Dr. Meruelo’s

findings, and the ALJ failed to address this fact in giving Dr. Meruelo’s assessment

greater weight. See id. at 1440-41. For example, Dr. Hasbun’s repeated findings

Perez had difficulty walking and a limited range of motion in her extremities

contradict Dr. Meruelo’s finding Perez had no impairment to ambulation or

dexterity.

      2.     Dr. Mendez-Villamil’s Opinion

      Similarly, the ALJ gave specific reasons for according little weight to

Dr. Mendez-Villamil’s opinion Perez had little to no ability to perform most

mental work-related functioning, but the opinion was inconsistent with (1) his

treatment notes, and (2) Perez’s actual functioning. In explaining the first reason,


                                          23
             Case: 14-14671     Date Filed: 08/27/2015   Page: 24 of 32


the ALJ emphasized Dr. Mendez-Villamil’s treatment notes showed Perez was

cooperative, had good eye contact, and had no delusions or compulsions. These

findings, however, do not contradict Dr. Mendez-Villamil’s ultimate conclusion,

concerning Perez’s inability to function in a work setting. See id. at 1441.

      The ALJ’s second reason, Dr. Mendez-Villamil’s opinion contradicted

Perez’s actual functioning, does not constitute substantial evidence in support of

the decision to give little weight to Dr. Mendez-Villamil’s assessment. See id.

The ALJ found Perez (1) reported being independent in self-care, including

grooming, dressing, bathing, and eating, (2) sometimes cooked and cleaned at

home, and (3) oversaw her daughter’s homework. During the hearing, the ALJ

observed Perez interacted appropriately with her counsel, court staff, and the ALJ.

As we noted in Lewis, however, Perez’s ability to perform everyday activities for a

short duration is not necessarily inconsistent with Dr. Mendez-Villamil’s

assessment of her overall inability to function in a work setting. See id.

      3.     Sanchez’s Opinion

      In addition to “acceptable medical sources,” which include licensed

physicians and psychologists, an ALJ also may use evidence from other sources to

determine the severity of a claimant’s impairments and how they affect her ability

to work. 20 C.F.R. § 416.913(a), (d). The “other sources” referenced in

§ 416.913(d) include “[m]edical sources not listed in [§ 416.913(a)] (for example,


                                          24
             Case: 14-14671     Date Filed: 08/27/2015    Page: 25 of 32


nurse-practitioners, physicians’ assistants, naturopaths, chiropractors, audiologists,

and therapists).” Id. § 416.913(d)(1).

      The ALJ incorrectly referred to Sanchez as a reviewing physician and

accorded her opinion considerable weight. The ALJ was permitted to consider

Sanchez’s opinion because it was an acceptable “other source.” See id.

§ 416.913(a), (d). Nevertheless, the ALJ erred in according Sanchez’s Physical

RFC Assessment considerable weight, because (1) Sanchez’s assessment

contradicts Dr. Hasbun’s opinions regarding Perez’s functional limitations, and

(2) the ALJ gave insufficient reasons to establish good cause to give Dr. Hasbun’s

opinion less than substantial weight. See id. § 416.913(a); Phillips, 357 F.3d at

1241. Consequently, substantial evidence did not support the ALJ’s decision to

accord (1) less than substantial weight to the opinions of Dr. Hasbun and

Dr. Mendez-Villamil or (2) considerable weight to the opinions of state agency

non-examining reviewer, Sanchez.

B.    Perez’s Multiple-Myeloma Impairment

      Perez argues the ALJ improperly failed to find her multiple myeloma

constituted a severe impairment under the regulations. She argues the ALJ should

have recognized it as severe, because of Dr. Hasbun’s repeated diagnosis, referrals

to an oncologist, and findings she suffered generalized pain resulting from the

malady.


                                          25
             Case: 14-14671    Date Filed: 08/27/2015   Page: 26 of 32


      In evaluating whether a claimant is “disabled” for purposes of SSI, an ALJ

uses a five-step process and analyzes whether the individual (1) is performing

substantial gainful activity, (2) has a severe impairment or combination of

impairments (3) that meets or equals an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, (4) can perform her past relevant work, and (5) based on

her age, education, and work experience, can perform other work of the sort found

in the national economy. 20 C.F.R. § 416.920(a)(4); McDaniel v. Bowen, 800 F.2d
1026, 1030 (11th Cir. 1986). If the ALJ determines none of the claimant’s

impairments, alone or in combination, is medically severe, the ALJ must conclude

the claimant is not disabled. McDaniel, 800 F.2d at 1030-31 (citing 20 C.F.R.

§ 416.920(c)). If the ALJ concludes the claimant’s impairments are medically

severe, then the ALJ proceeds to the third step. See id. The claimant bears the

burden of proving she has a severe impairment or combination of impairments.

See id. at 1030. An impairment or combination of impairments is not severe if it is

a slight abnormality or a combination of slight abnormalities that would have no

more than a minimal effect on the claimant’s physical or mental ability to work,

irrespective of age, education, or work experience. See Bridges v. Bowen, 815
F.2d 622, 625-26 (11th Cir. 1987).




                                         26
             Case: 14-14671     Date Filed: 08/27/2015   Page: 27 of 32


      Perez has shown nothing in the record indicating her multiple myeloma has

had any effect on her ability to work. Therefore, she has not shown the ALJ erred

in failing to find it was a severe impairment. See id.; McDaniel, 800 F.2d at 1030.

C.    ALJ’s Discrediting Perez’s Testimony Regarding the Effects of Her
      Impairments

      Perez argues substantial weight does not support the ALJ’s decision to

discredit her subjective testimony regarding the severity of her impairments. A

claimant becomes eligible for SSI, when she is disabled and has filed an

application for SSI benefits. 20 C.F.R. § 416.202(a), (g); see also Moore, 405 F.3d

at 1211 (“For SSI claims, a claimant becomes eligible in the first month where she

is both disabled and has an SSI application on file.”). An SSI appellant must show

she was disabled between the date on which she applied for SSI and the date of the

ALJ’s decision. Moore, 405 F.3d at 1211.

      When a claimant attempts to show disability through her own testimony

about pain or other subjective symptoms, the ALJ must consider that testimony if

the ALJ finds evidence of an underlying medical condition and either (1) objective

medical evidence to confirm the severity of the alleged symptoms arising from that

condition, or (2) the objectively determined medical condition is of a severity that

reasonably can be expected to give rise to the alleged symptoms. Foote v. Chater,

67 F.3d 1553, 1560 (11th Cir. 1995). If the claimant establishes an underlying

medical condition that reasonably could be expected to produce the symptoms, “all
                                         27
             Case: 14-14671     Date Filed: 08/27/2015    Page: 28 of 32


evidence about the intensity, persistence, and functionally limiting effects of pain

or other symptoms must be considered in addition to the medical signs and

laboratory findings in deciding the issue of disability.” Id. at 1561.

      If the ALJ decides not to credit a claimant’s testimony regarding her

subjective symptoms, she must state “explicit and adequate reasons for doing so.”

Id. at 1561-62. Failure to state the reasons for discrediting subjective symptom

testimony “requires, as a matter of law, that the testimony be accepted as true.” Id.

at 1562. We will not disturb “[a] clearly articulated credibility finding with

substantial supporting evidence in the record.” Id.

      In form, the ALJ complied with the requirements set forth in Foote;

however, the ALJ’s reasoning is not supported by substantial evidence. See id. at

1561-62. First, the ALJ determined Perez had medically determinable

impairments that reasonably could be expected to cause her alleged symptoms.

See id. at 1560. Nevertheless, the ALJ concluded the evidence contradicted

Perez’s testimony about the extent of her impairments for three reasons: (1) she

had not been hospitalized or required emergency-room treatment at any time

relevant to the decision; (2) she exhibited independence in self-care; and (3) she

had not reported any side-effects from medication to her treating or examining

sources. See id. at 1560-62. Substantial evidence does not support the ALJ’s

conclusion, because (1) the ALJ accorded insufficient weight to the opinions of Dr.


                                          28
             Case: 14-14671     Date Filed: 08/27/2015   Page: 29 of 32


Hasbun and Dr. Mendez-Villamil, and (2) those opinions call into question the

ALJ’s determination Perez’s testimony about her symptoms was exaggerated. On

remand, the ALJ also should consider Perez’s hospitalizations and reports of

side-effects from medications. Because these events occurred in the months

immediately preceding Perez’s SSI application, they are pertinent to the question

of whether she was disabled during the relevant time period. See 20 C.F.R.

§ 416.929(c)(1)-(2) (providing the ALJ must consider all objective medical

evidence in the record).

D.    ALJ’s Assessment of Perez’s RFC

      Perez argues substantial evidence does not support the ALJ’s RFC

assessment, because the ALJ failed to take into account all the limitations from her

impairments and to weigh properly her treating doctors’ opinions. At the fourth

step in the analysis of an SSI case, the ALJ assesses the claimant’s RFC. Id.

§ 416.920(a)(4)(iv). The regulations define RFC as that which the individual is

still able to do despite limitations caused by her impairments. Id. § 416.945(a).

The ALJ makes the RFC determination based on all relevant medical and other

evidence in the case. Id. § 416.920(e). “That is, the ALJ must determine if the

claimant is limited to a particular work level.” Phillips, 357 F.3d at 1241

(addressing RFC under the Social Security disability insurance regulations). The

applicable regulations define “light work” as “work [that] involves lifting no more


                                         29
             Case: 14-14671     Date Filed: 08/27/2015   Page: 30 of 32


than 20 pounds at a time with frequent lifting or carrying of objects weighing up to

10 pounds.” 20 C.F.R. § 416.967(b). Jobs in the “light work” category require “a

good deal of walking or standing,” or “sitting most of the time with some pushing

and pulling of arm or leg controls.” Id.

      The ALJ’s RFC assessment contradicts the opinions of Perez’s treating

doctors concerning her functional limitations. For example, the ALJ determined

Perez could perform light work, which involves frequently lifting or carrying

objects weighing up to 10 pounds. See id. § 416.967(b). But Dr. Hasbun opined

Perez was unable to lift or carry objects weighing 10 pounds. Because substantial

evidence does not support the ALJ’s decision to accord less than substantial weight

to the opinions of Perez’s treating doctors regarding Perez’s functional limitations,

substantial evidence also does not support the ALJ’s corollary RFC assessment.

E.    Perez’s Past Relevant Work

      Perez argues the ALJ also erred in determining her work as an event worker

constituted past relevant work, because her earnings were minimal. Consequently,

the ALJ’s finding she could perform her past relevant work was erroneous. “Past

relevant work” means work the claimant has performed “within the past 15 years,

that was substantial gainful activity.” Id. § 416.960(b)(1). Whether work

constitutes substantial gainful activity is primarily determined through the

claimant’s earnings. Id. § 416.974(a)(1). A claimant’s earnings show she was


                                           30
               Case: 14-14671      Date Filed: 08/27/2015       Page: 31 of 32


engaged in substantial activity, if they average more than the larger of (1) the

amount for the previous year, or (2) $810 per month for 2004 and $830 per month

for 2005. See id. § 416.974(b)(2)(ii). 2

       Perez’s event-worker job was not past relevant work, because the wages she

earned from that job, $421.75 in 2004 and $391.19 in 2005, did not rise to the level

required for substantial gainful activity. See id. This error was not harmless,

because substantial evidence does not support the ALJ’s RFC assessment.

Accordingly, the district judge on remand should instruct the ALJ to reassess

Perez’s past relevant work appropriately.

                                  III.   CONCLUSION

       The ALJ did not err in failing to consider Perez’s multiple myeloma to be a

severe impairment at step two of the analysis. Nevertheless, substantial evidence

does not support (1) the ALJ’s decision to accord little weight to the opinions of

Perez’s treating physician and psychiatrist relative to those of the consulting

sources; (2) the reasons underlying the ALJ’s decision to discount Perez’s

testimony about the persistence and severity of her symptoms; and (3) the ALJ’s

RFC determination. Moreover, the ALJ erred in considering Perez’s event-worker

job to be past relevant work experience. Accordingly, we reverse the district

       2
          Section 416.974(b)(2)(ii) establishes the formula for calculating the average monthly
figure using the national average wage index. The Commissioner has published a table showing
those calculations. See http://www.socialsecurity.gov/oact/cola/sga.html.


                                              31
             Case: 14-14671     Date Filed: 08/27/2015   Page: 32 of 32


judge’s granting summary judgment to the Commissioner and remand with

instructions to remand the case to the Commissioner for further proceedings

consistent with this opinion.

      REVERSED AND REMANDED.




                                         32